UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-1402



CHANT’E N. HODGE; HAROLD HODGE,

                                            Plaintiffs - Appellants,

          versus


GIANT FOOD INCORPORATED; GIANT CALIFORNIA
MARYLAND STORE; DICK BAIRD; ROSE CALYG, of
California   Store;  GREG  HILLIARD;   MIKE
KUBISIAH,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
03-106)


Submitted:   August 6, 2003             Decided:    November 20, 2003


Before WIDENER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Chant’e N. Hodge, Harold Hodge, Appellants Pro Se. Connie Nora
Bertram, Patricia A. Exposito, VENABLE, BAETJER, HOWARD &
CIVILETTI, L.L.P., Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellants, Chant’e N. Hodge and Harold Hodge, appeal the

district court’s order dismissing their civil action.                   Appellants

failed to file a notice of appeal within the prescribed thirty-day

period following final entry of the district court’s order.                     See

Fed. R. App. P. 4(a)(1)(A).          Although the district court’s order

was entered on February 26, 2003, the Appellants did not file a

notice   of   appeal   until   March   31,    2003,     three    days    past   the

expiration of the appeal period.           Moreover, the Appellants did not

file for an extension of time of the appeal period under Federal

Rule of Appellate Procedure 4(a)(5) or to reopen the appeal period

under Federal Rule of Appellate Procedure 4(a)(6).               Because timely

filing of a notice of appeal is mandatory and jurisdictional, see

Browder v. Director, Dep’t of Corr., 434 U.S. 257, 264 (1973), we

lack jurisdiction to entertain the appeal. Accordingly, we dismiss

the appeal on this ground.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before   the   court   and     argument    would    not     aid   the

decisional process.




                                                                         DISMISSED




                                       2